               Case 1:19-cv-00014-JCG Document 2                  Filed 01/18/19    Page 1 of 3



                      UNITED STATES COURT OF INTERNATIONAL TRADE




Tate & Lyle

                                         Plaintiff,

          v.
                                                                  Court No.: 19-cv-00014
United States,
                                         Defendant.




                                                      COMPLAINT

             Plaintiff Tate & Lyle by and through its counsel, alleges and states as follows:


                                                      JURISDICTION


          Plaintiff brings this action to contest the U.S. Department of Commerce December 19,

2018 final administrative review determination as to the antidumping order xanthan gum from

China (A-570-985), at 83 Fed. Reg. 65143 (Dec. 19, 2018). The Court has jurisdiction over this

action per 28 U.S.C. § 1581(c) and 19 U.S.C. § 1516a(a)(2)(B)(iii).


                                                       STANDING
           1.       Plaintiff is a U.S. importer of the product in issue. Plaintiff is, therefore, an

  interested party within the meaning of 19 U.S.C. § 1677(9)(A) and 1516a(f)(3) and 28

  U.S.C. § 2631(k)(1). Plaintiff was also a party to, and participated in, the proceeding that led

  to the determination being challenged herein. As an interested party that actively




C:\Users\pkoenig\Documents\ZhongyaPI.doc.docx
               Case 1:19-cv-00014-JCG Document 2              Filed 01/18/19     Page 2 of 3




  participated in the underlying administrative proceeding, Plaintiff has standing per 19 U.S.C.

  § 1516a(d) and 28 U.S.C. § 2631(c).

                                         TIMELINESS OF THIS ACTION
           4.        The contested decision was issued December 19, 2018. The January 18, 2019

  summons and complaint here are timely filed within 30 days thereof. Therefore, according to

  the provisions of 19 U.S.C. § 1516a(a)(2)(B)(iii), 28 U.S.C. § 2636(c), and Rule 3(a)(2) of the

  Rules of the U.S. Court of International Trade, this action is timely brought.

                                                PROCEDURAL HISTORY

          5. The procedural history is in the contested final determination.
                                                        COUNT

         6. Commerce’s finding as to antidumping duties applicable to Greenhealth International

Co., Ltd. is unsupported by substantial evidence and otherwise not in accordance with law.

                                         DEMAND FOR JUDGMENT AND RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court:

          1.        Hold that the portion of Commerce’s determination that is complained of above

is not supported by substantial evidence and is otherwise not in accordance with law;

          2.        Remand this matter to Commerce for disposition consistent with the final opinion

and order of the Court: and

          3.        Provide such further relief as this Court deems just and proper.




C:\Users\pkoenig\Documents\ZhongyaPI.doc.docx
             Case 1:19-cv-00014-JCG Document 2   Filed 01/18/19   Page 3 of 3



                                                    Respectfully submitted,

                                                              /s/ Peter Koenig


                                                    Peter Koenig
                                                    Squire Patton Boggs (US) LLP
                                                    2550 M Street, NW
                                                    Washington DC 20036

January 18, 2019                                    Counsel to Tate & Lyle




C:\Users\pkoenig\Documents\ZhongyaPI.doc.docx
